Citation Nr: 0727384	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to September 
1955 and from September 1959 to March 1978, including service 
in Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his March 2007 Board hearing, the veteran testified 
that he first experienced a skin rash right after he left 
Vietnam in 1969 or 1970.  The veteran testified that he 
continued to intermittently experience this skin rash for the 
next 37 years, up until present time.  At this point, the 
Board notes that it finds the veteran competent to testify to 
the fact that he experienced a skin rash, and also that it 
finds his testimony credible.

The Board notes that the record shows current complaints of a 
skin rash, although at the time of seeking medical treatment, 
the record reflects that there was no skin rash present.  The 
veteran explained that it was difficult for him to get an 
appointment to see a physician at the precise time when his 
skin rash was flaring up.

The Board acknowledges that the veteran contends that he 
suffers from a skin rash resulting from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veteran's who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(emphasis added); see also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The Board notes that the veteran did serve 
in Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).

In light of the veteran's credible assertions that he 
experienced a skin rash soon after leaving Vietnam and the 
presumptive provisions of 38 C.F.R. §§  3.307 and 3.309, the 
Board believes that a VA dermatological examination is 
warranted in the instance case to determine if the veteran 
currently suffers from a dermatologic disability and, if so, 
if it is etiologically related to active duty service, or 
presumptively related to exposure to an herbicide agent.

Prior to any examination, copies of any outstanding records 
of pertinent medical treatment should be obtained for the 
record.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
RO/AMC should take available efforts to 
ensure that copies of any outstanding 
records of pertinent medical treatment 
are obtained for the record.  
Specifically noted in this regard are any 
VA or private records of treatment for 
skin problems.

2.  After any identified records are 
obtained, the RO/AMC should arrange for 
the veteran to undergo a VA dermatology 
examination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should determine if the veteran 
suffers from a current dermatologic 
disability.  The examiner should 
specifically address whether or not 
chloracne, multiple myeloma, porphyria 
cutanea tarda, or soft-tissue sarcoma is 
diagnosed on examination.  For each 
dermatologic disability diagnosed on 
examination, the examiner should address 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the current dermatologic 
disability is etiologically related to 
some aspect of the veteran's lengthy 
period of active duty service.  The 
examiner should provide a rationale for 
all opinions expressed.  If the examiner 
cannot provide a requested opinion 
without resorting to mere speculation, he 
or she should so state.

3.  After completion of the above, and 
any additional development of the 
evidence that the RO/AMC may deem 
necessary, the RO/AMC should review the 
record and readjudicate the claim.  If 
any benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), his claim may 
be denied in the event he fails to cooperate by attending the 
requested VA examination.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

